In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated November 3, 1995, which denied her motion (1) pursuant to CPLR 325 (b) to remove the action pending in Civil Court, Queens County, to Supreme Court, Queens County, (2) pursuant to CPLR 3025 (d) for leave to amend the ad damnum clause in the complaint from $25,000 to $250,000, and (3) for leave to serve a supplemental bill of particulars.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff failed to offer sufficient proof that the original injuries alleged were greater than or different from those originally contemplated. Therefore, the court did not improvidently exercise its discretion in denying that branch of her motion which was to increase the ad damnum of the complaint (see, Matter of Kornfeld v Wagner, 12 NY2d 348; see also, Kushner v Queens Tr. Corp., 97 AD2d 432; Lee v Klein, 54 AD2d 753). As a result, the court also properly denied the remaining branches of her motion. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.